EXHIBIT 10.153
AMENDMENT NO. 4 TO
THE TERM LOAN, GUARANTEE AND SECURITY AGREEMENT
 
This AMENDMENT NO. 4, dated as of March 28, 2013 (this “Amendment”) to the Term
Loan, Guarantee and Security Agreement dated as of October 6, 2011 as amended by
the Amended & Restated Consent, Waiver & Amendment Agreement dated as of
November 1, 2011, Amendment No.1 thereto dated as of June 22, 2012, Amendment
No. 2 thereto dated as of August 9, 2012 and Amendment No. 3 dated February 12,
2013 (as so amended, the “Existing Credit Agreement”, and as amended by this
Amendment and as the same may be further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) is agreed among NTS, INC.
(f/k/a Xfone, Inc.), a Nevada corporation, XFONE USA, INC., a Mississippi
corporation, NTS COMMUNICATIONS, INC., a Texas corporation, GULF COAST
UTILITIES, INC., a Mississippi corporation, EXPETEL COMMUNICATIONS, INC., a
Mississippi corporation, NTS CONSTRUCTION COMPANY, a Texas corporation, GAREY M.
WALLACE COMPANY, INC., a Texas corporation, MIDCOM OF ARIZONA, INC., an Arizona
corporation, COMMUNICATIONS BROKERS, INC., a Texas corporation, and NTS
MANAGEMENT COMPANY, LLC, a Texas limited liability company (collectively
referred to herein as the “Borrower”), the other Credit Parties signatory
thereto, and ICON AGENT, LLC, a Delaware limited liability company, as agent (in
such capacity, “Agent”) for the several financial institutions from time to time
party to the Credit Agreement (each herein referred to as a “Lender” and
collectively, the “Lenders”).
 
 
W i t n e s s e t h :
 
Now, Therefore, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the Borrower, the Agent and the Lenders agree, in
accordance with the Existing Credit Agreement, to amend the Existing Credit
Agreement to the extent provided for under Section 2 hereof.
 
Accordingly, the Borrower, the other Credit Parties, the Lenders and Agent each
hereby agree as follows:
 
1.  Defined Terms.  All capitalized terms used but not otherwise defined herein
have the meanings assigned to them in the Existing Credit Agreement.
 
2.  Amendments
 
A. Schedule A to the Existing Credit Agreement is hereby amended by:
 
    (i)  inserting the following new defined terms in the appropriate
alphabetical order:
 
 “RB3” means RB3, LLC and any third-party assignee of its right, title or
interest in the Indebtedness owing to it as permitted by Section 5.1(h) of the
Existing Credit Agreement including, but not limited to, TS Communications,
Inc., HBK MFH II Corporation, and Atalaya Funding, LLC.
 
“Reach Broadband” means RB3 and Arklaoktex, LLC
 
1. Representations and Warranties.  Each Credit Party represents and warrants
that:
 
(i) after giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement are true and correct in all material respects
on and as of the date hereof as if such representations and warranties had been
made on and as of the date hereof (except to the extent that any such
representations and warranties specifically relate to an earlier date,  in which
case each Credit Party represents and warrants that such representations and
warranties are true and correct in all material respects as of such earlier
date); and
 
(ii) after giving effect to this Amendment, no Default or Event of Default will
have occurred and be continuing on and as of the date hereof.
 
 
 
 
 
 
4. Loan Document.  This Amendment is designated a Loan Document by Agent.
 
5. Full Force and Effect.  Except as expressly amended hereby, the Credit
Agreement and the other Loan Documents shall continue unmodified and in full
force and effect in accordance with the provisions thereof on the date hereof
and each Credit Party reaffirms all of its obligations under the Credit
Agreement and the other Loan Documents after giving effect to this
Amendment.  This Amendment shall be limited precisely as drafted and shall not
imply an obligation on the Agent or any Lender to consent to any matter on any
future occasion. As used in the Credit Agreement, the terms “Agreement,” “this
Agreement,” “this Credit Agreement,” “herein,” “hereafter,” “hereto,” “hereof”
and words of similar import shall mean, unless the context otherwise requires,
the Credit Agreement as amended by this Amendment.
 
6. CHOICE OF LAW.  THIS AMENDMENT SHALL IN ALL RESPECTS BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK WHICH ARE
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE.
 
7. Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute but one instrument.
 
8. Headings.  The headings of this Amendment are for the purposes of reference
only and shall not affect the construction of this Amendment.
 
IN WITNESS WHEREOF, this Amendment No. 4 to the Loan, Guarantee and Security
Agreement has been duly executed as of the date first written above.
 

 NTS, INC. (f/k/a/ Xfone, Inc.), as a Guarantor and Grantor  
NTS CONSTRUCTION COMPANY, as Borrower and Grantor
              By:     By:     Name:     Name:     Title:     Title:    

 
XFONE USA, INC., as Borrower and Grantor
 
GAREY M. WALLACE COMPANY, INC., as Borrower and Grantor
              By:     By:     Name:     Name:     Title:     Title:    

 
NTS COMMUNICATIONS, INC., as Borrower and Grantor
 
MIDCOM OF ARIZONA, INC., as Borrower and Grantor
              By:     By:     Name:     Name:     Title:     Title:    

 
GULF COAST UTILITIES, INC., as Borrower and Grantor
 
COMMUNICATIONS BROKERS, INC., as Borrower and Grantor
              By:     By:     Name:     Name:     Title:     Title:    



EXPETEL COMMUNICATIONS, INC., as Borrower and Grantor
 
NTS TELEPHONE COMPANY, LLC, as Government Funded SPE and Credit Party
              By:     By:     Name:     Name:     Title:     Title:    

 
PRIDE NETWORK, INC., as Government Funded SPE and Credit Party
 
N.T.S. MANAGEMENT COMPANY, L.L.C., as Borrower and Grantor
              By:     By:     Name:     Name:     Title:     Title:    

 
 
 
 
 



 
ICON AGENT, LLC, as Agent for the Lenders
            By: IEMC LLC, its Manager           By:       Name:       Title:   
                 

 

 
ICON ECI PARTNERS, L.P., as a Lender
           
By:  ICON ECI GP, LLC, its General Partner
          By:       Name:       Title:                     

 
ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P., as a Lender
           
By:  ICON GP 14, LLC, its General Partner
          By:       Name:       Title:                     

 
ICON ECI FUND FIFTEEN, L.P., as a Lender
           
By:  ICON GP 15, LLC, its General Partner
          By:       Name:       Title:                     

 
Hardwood Partners, LLC, as a Lender
                        By:       Name:       Title:                     

 
ICON Leasing Fund Eleven, LLC, as a Lender
           
By:  ICON Capital LLC, its Manager
          By:       Name:       Title:                     

 
ICON Leasing Fund Twelve, LLC, as a Lender
           
By:  ICON Capital LLC, its Manager
          By:       Name:       Title:                     